                                UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF MICHIGAN
                                     NORTHERN DIVISION



FRANK HARLEY DOYLE,

                  Petitioner,                                            Case No. 2:17-CV-52
v.
                                                                         HON. GORDON J. QUIST
JOSEPH BARRETT,

                  Respondent.
                                     /

                                       ORDER ADOPTING
                                 REPORT AND RECOMMENDATION

         The Court has reviewed Magistrate Judge Maarten Vermaat’s June 12, 2019, Report and

Recommendation recommending that Petitioner’s petition for writ of habeas corpus be denied and

that the Court deny Petitioner a certificate of appealability. The Report and Recommendation was

duly served on Petitioner on June 12, 2019. No objections have been filed pursuant to 28 U.S.C.

§ 636(b).1 Therefore the Court will adopt the Report and Recommendation.

         THEREFORE, IT IS HEREBY ORDERED that the June 12, 2019, Report and

Recommendation (ECF No. 15) is approved and adopted as the Opinion of the Court, and

Petitioner’s habeas petition (ECF No. 1) is DENIED.

         IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

         A separate judgment will enter.

         This case is concluded.

Dated: July 12, 2019                                                  /s/ Gordon J. Quist
                                                                     GORDON J. QUIST
                                                                UNITED STATES DISTRICT JUDGE


         1
           The Report and Recommendation was returned to the Clerk on June 20, 2019, marked “Paroled/Discharged;
No Forwarding Address.” (ECF No. 16.) Dismissal of Petitioner’s habeas petition would also be proper pursuant to Fed.
R. Civ. P. 41(b) for failure to provide the Court with information regarding his current address. See Von Ehl v. Saginaw
Cty Jail, No. 18-11453, 2019 WL 2016546, at *2 (E.D. Mich. Mar. 31, 2019).
